         Case 2:20-cv-01855-MCE-CKD Document 1 Filed 09/14/20 Page 1 of 30



 1   John R. Armstrong, Cal Bar. No. 183912
     Ryan Thomason, Cal. Bar No. 325621
 2
     HORWITZ + ARMSTRONG
 3   A PROFESSIONAL LAW CORPORATION
     14 Orchard, Suite 200
 4   Lake Forest, CA 92630
     Telephone: (949) 540-6540
 5   Facsimile: (949) 540-6578
 6   Attorneys for Defendants
     GROWLIFE, INC., MARCO HEGYI and MARK SCOTT
 7

 8                       UNITED STATES DISTRICT COURT
 9                   EASTERN DISTRICT OF CALIFORNIA
10                           SACRAMENTO DIVISION
11                                          Case No.:
     WILLIAM BLACKBURN, BRAD
12
     MICKELSEN,                             (Sacramento County Superior
13                                          Court Case Number:
                                            34-2020-00284363-CU-BC-GDS)
14         Plaintiffs,
15                                          NOTICE OF REMOVAL;
           vs.                              EXHIBIT A [CALIF. STATE
16   GROWLIFE, INC., a Delaware             COURT FILE]
17   corporation; MARCO HEGYI, an
                                            FILED CONCURRENTLY
     individual; MARK SCOTT, an             WITH SUPPORTING
18   individual; and DOES 1 – 100,          DECLARATION OF MARCO
19   inclusive,                             HEGYI

20
                 Defendants.
21
          PLEASE TAKE NOTICE THAT under Title 28 U.S.C., §§ 1332,
22
     1441, and 1446, Defendants GrowLife, Inc., Marco Hegyi, and Mark
23
     Scott (hereafter “Defendants”) now remove this civil action from the
24
     Superior Court of California of and for Sacramento County, California,
25
     where it is currently pending as Case No. 34-2020-00284363-CU-BC-
26
     GDS, to the United States District Court for the Eastern District of
27

28

                               NOTICE OF REMOVAL - Page 1
          Case 2:20-cv-01855-MCE-CKD Document 1 Filed 09/14/20 Page 2 of 30



 1   California, the judicial district nearest where plaintiffs filed their action
 2   in the California state court. Once removed, defendants further intend
 3   to move to change venue to the United States District Court for the
 4   Western District of Washington as this where all defendants reside,
 5   including the individually named defendants. What follows are the facts
 6   supporting this Notice of Removal.
 7         1.     William Blackburn and Brad Mickelsen (hereafter
 8   “Plaintiffs”) commenced this action on August 28, 2020 by filing a
 9   Complaint in the Superior Court of California for the County of
10   Sacramento.
11         2.     The Complaint alleges that Defendant Growlife, Inc. is a
12   corporation organized under the laws of the state of Delaware and
13   registered to do business in California. (Plaintiffs’ Complaint [“Compl.”]
14   p.2, ¶ 4.)
15         3.     The Complaint further alleges that Defendant Marco Hegyi
16   is a resident of California and Chief Executive Officer and Chairman of
17   the Board of Directors of Growlife, Inc. (Compl. ¶ 5.)
18         4.     The Complaint also alleges that Defendant Mark Scott is a
19   resident of the state of Washington and is the Chief Financial Officer
20   and a member of the Board of Directors of Growlife, Inc. (Compl. ¶ 6.)
21         5.     Plaintiffs assert claims for (1) relief based on rescission; (2)
22   intentional misrepresentation; (3) negligent misrepresentation; (4)
23   breach of contract; (5) breach of covenant of good faith; (6) breach of
24   fiduciary duty; (7) breach of employment contract; (8) violation of labor
25   code; (9) preliminary and permanent injunctive relief; and (10)
26   declaratory relief.
27

28

                                 NOTICE OF REMOVAL - Page 2
         Case 2:20-cv-01855-MCE-CKD Document 1 Filed 09/14/20 Page 3 of 30



 1        6.    Plaintiffs seek to recover general, special, consequential,
 2   exemplary, and punitive damages according to proof at trial. Plaintiffs
 3   also seek rescission of the PSA, restitution and disgorgement of all
 4   illicit distributions alleged in the Complaint and that may be later
 5   discovered during the action.
 6        7.    Plaintiffs request all statutory penalties that may be
 7   awardable in this action as well as temporary restraining order,
 8   preliminary injunction, and permanent injunction.
 9        8. Plaintiffs allege that, “The second stage of the transaction was
10   required by the PSA to be completed on or 21 before October 15, 2019.
11   The second part of the transaction is referred to as the ‘Second Closing.’
12   At the Second Closing, Grow life was obligated to pay Plaintiffs the
13   aggregate sum of One Million Nine Hundred Sixty Thousand dollars
14   $1,960,000) payable as an $855,000 cash payment together 24 with
15   transfer of Eighty-Five Million (85,000,000) shares of GrowLife’s
16   common stock at a price of $.013 per share, which was the cash
17   equivalent of $1,105,000. In exchange, Plaintiffs were obligated to
18   transfer the remaining 24,500 shares of EZC stock to Growlife, which
19   accounted for forty-nine percent (49%) of the total issued and
20   outstanding stock of EZC.” (Compl., p.3, ¶12.)
21        9. Plaintiffs further allege in the next Paragraph in their
22   Complaint that defendants defrauded them by failing to pay plaintiffs
23   $855,000 in cash and $1,105,000 in GrowLife stock: “Completion of the
24   entirety of both the First Closing and Second Closing was a critical
25   component of Plaintiffs' consent to the PSA. If Plaintiffs had known
26   that GrowLife would be unable to perform the Second Closing, Plaintiffs
27   would not have entered the PSA at all. Indeed, the Second Closing was
28

                               NOTICE OF REMOVAL - Page 3
          Case 2:20-cv-01855-MCE-CKD Document 1 Filed 09/14/20 Page 4 of 30



 1   absolutely critical to Plaintiffs’ willingness to enter the PSA in the first
 2   instance. As a 50% shareholder of EZC, and the president of EZC,
 3   Blackbum had day-to-day control over EZC’s operations and could, in
 4   conjunction with Mickelsen's 50% ownership interest, make strategic
 5   decisions in EZC's best interests. Plaintiffs agreed to give up their
 6   ownership interest in EZC in exchange for cash payments promised by
 7   GrowLife, together with substantial shares of GrowLife stock at a
 8   specified value. Without the consideration included in the Second
 9   Closing, Plaintiffs never would have agreed to the PSA, and never
10   would have agreed to give up their ownership interest in EZC.
11   Accordingly, GrowLife’s failure to perform has prevented Plaintiffs from
12   enjoying the benefit for which they bargained and has placed them in a
13   substantially worse position.” (Compl., pp. 3-4, ¶13 [bold added for
14   emphasis].)
15   I.    This Court has original jurisdiction over this action
16         10.   This Court has subject matter jurisdiction under 28 U.S.C. §
17   1332, which confers original jurisdiction over “all civil actions where the
18   matter in controversy exceeds the sum or value of $75,000, exclusive of
19   interest and costs, and is between … citizens of different States.”
20         A.    The amount in controversy exceeds $75,000
21         11.   The amount in controversy exceeds $75,000, exclusive of
22   interest and costs.1 Plaintiffs seeks to recover general, special, and
23

24
     1
       Defendants do not concede that Plaintiffs are in fact entitled to recover any
     damages, but concedes that Plaintiffs are claiming relief that exceeds $75,000,
25   exclusive of interest and costs. See Kelderman v. Remington Arms, 734 F. Supp.
26   1527, 1528 (S.D. Iowa 1990) (rejecting plaintiff’s attempt to “place [a] defendant
     in the awkward position of embracing a concession on the important issues of
27   damages” to establish jurisdiction).
28

                                  NOTICE OF REMOVAL - Page 4
          Case 2:20-cv-01855-MCE-CKD Document 1 Filed 09/14/20 Page 5 of 30



 1   compensatory damages, including but not limited to attorneys’ fees,
 2   expenses, statutory penalties, restitution, and disgorgement of all
 3   illicit distributions.
 4         12.   When a complaint does not demand a specific amount, the
 5   court must determine whether it is “facially apparent from the
 6   complaint that the jurisdictional amount is in controversy.” Singer v.
 7   State Farm Mut. Auto. Ins., 116 F.3d 373, 377 (9th Cir. 1997).
 8         13.   Plaintiffs seek punitive damages, which must be included
 9   in the amount in controversy. Gibson v. Chrysler, 261 F.3d 927, 945
10   (9th Cir. 2001). Including punitive damages in the amount in
11   controversy here allows no doubt that the jurisdictional requirement
12   is met.
13         B.    Complete diversity exists in that Plaintiffs are residents of
14               California and all Defendants, including the individual
15               Defendants, are residents of the State of Washington
16         14.   Complete diversity of citizenship exists between the
17   Plaintiffs and the Defendants.
18         15.   At the time this lawsuit was filed and all times since,
19   Defendant GrowLife, Inc. was and is a Delaware corporation with its
20   principal place of business/corporate nerve center in Kirkland,
21   Washington.
22         16.   At the time this lawsuit was filed and all times since,
23   Defendant Marco Hegyi, is a resident of the state of Washington, and
24   is not a California resident, as Plaintiffs have alleged. (Declaration of
25   Marco Hegyi (“Hegyi Dec.”) ¶ 5, Exhibit 2).
26
27

28

                               NOTICE OF REMOVAL - Page 5
          Case 2:20-cv-01855-MCE-CKD Document 1 Filed 09/14/20 Page 6 of 30



 1        17.   Plaintiffs’ pleading allegation regarding Mr. Heygi’s is
 2   false, sham, and done with the improper purpose of trying to prevent
 3   federal diversity jurisdiction.
 4        18.   At the time this lawsuit was filed and all times since,
 5   Defendant Mark Scott was and is a resident of the state of
 6   Washington. (Compl., p. 2, ¶6.)
 7        19.   The Complaint also names as Defendants “Does 1-100.”
 8   Under 28 U.S.C. § 1441(b), “the citizenship of defendants sued under
 9   fictitious names shall be disregarded.”
10        20.   The citizenship of the “Doe” Defendants is not considered
11   when the charges against the “Doe” Defendants are so general that no
12   clues exist as to their identity. Robinson v. Lowe's Home Ctrs., LLC, No.
13   1:15-cv-1321-LJO-SMS, 2015 U.S. Dist. LEXIS 154077, at *8-9 (E.D.
14   Cal. Nov. 13, 2015).
15        21.   Additionally, “while residence and citizenship are not the
16   same, a person’s place of residence is prima facie evidence of his or her
17   citizenship.” State Farm Mut. Auto. Ins. Co. v. Dyer, 19 F.3d 514, 520
18   (10th Cir. 1994)). A corporation, on the other hand, is “deemed to be a
19   citizen of any State by which it has been incorporated and of the State
20   where it has its principal place of business.” Gadlin v. Sybron Int’l
21   Corp., 222 F.3d 797, 799 (10th Cir. 2000)(quoting 28 U.S.C. §
22   1332(c)(1)).
23        22.   In the Ninth Circuit, federal district courts are not bound by
24   a Plaintiff’s false or incorrect allegations regarding the citizenship of
25   defendants to determine its jurisdiction; federal district courts may
26   consider matters outside the pleadings like like declarations to
27   determine whether diversity jurisdiction exists. See Adler v. Fed.
28

                                NOTICE OF REMOVAL - Page 6
            Case 2:20-cv-01855-MCE-CKD Document 1 Filed 09/14/20 Page 7 of 30



 1   Republic of Nigeria, 107 F.3d 720, 728 (9th Cir. 1997) (holding that
 2   district court did not err in considering declaration outside of pleadings,
 3   and that district courts have broad discretion to find facts pertinent to
 4   jurisdiction); see 13E Wright & Miller § 3602.1, p. 111; id. § 3602.1 at
 5   107–18.
 6           C.   All other requirements for removal are satisfied.
 7         23.    This Notice of Removal is timely filed. Each defendant has
 8   “30 days … after receipt … of the initial pleading … to file a notice of
 9   removal.” 28 U.S.C. § 1441(a). Defendants were served on September
10   1, 2020. This Notice of Removal is filed within 30 days of that date.
11         24.    This Court is a proper venue for this action, under Title 28
12   U.SC. § 1446(a), a copy of all process, pleadings, and orders served upon
13   Defendants, including the Summons and Complaint, is attached hereto
14   as Exhibit A.
15         25.    Under Title 28 U.S.C. § 1446(d), a Notice of Filing Notice of
16   Removal and the Notice will be served upon counsel for Plaintiffs and
17   will be filed with the clerk of the Superior Court of the County of
18   Sacramento.
19         26.    If any questions arise with regard to the removal of this
20   action, Defendants respectfully request the opportunity to be heard on
21   it.
22

23

24   ///
25   ///
26   ///
27

28

                                 NOTICE OF REMOVAL - Page 7
            Case 2:20-cv-01855-MCE-CKD Document 1 Filed 09/14/20 Page 8 of 30



 1          WHERF RE Defe da ts respectfu y request re            va    f this
 2   acti     fr   the Superi r C urt f the C u ty f Sacra e t         i the
 3   State f Ca if r ia beari gs Case           34-2020-00284363-CU-BC-GDS
 4   t this C urt
 5

 6   Dated* Septe ber 14                  H RWITM T AR5STR          G P&C
 7   2020
 8
                                   By             QsQ Rya Th as
 9                                                      H R AR5STR   G
10                                                     RYA TH 5AS
                                            Att r eys f r Defe da ts
11                                            GR W&IFE I C 5ARC
12                                            HEGYI a d 5AR8 SC TT
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                 NOTICE OF REMOVAL - Page 8
Case 2:20-cv-01855-MCE-CKD Document 1 Filed 09/14/20 Page 9 of 30




             EXHIBIT A
                                                                                                                                                         SUM-100
               DEFTSNOTREMOV0001
                    Case 2:20-cv-01855-MCE-CKDsuiAoNs                        Document 1 Filed -09/14/20 FORPage    10ONLY
                                                                                                            COURT USE of 30
                                                                                                                          (Soi.OPARA USO DE LA CORTE}
                                       (CITACION JUDICIAL)
 NOTICE TO DEFENDANT:
 (A V/50 AL DEMANDADO):
 Growlife, Inc., a Delaware corporation; Marco
 Hegyi, an individual; Mark Scott, an individual;                                                                    FILED/ENDORSED
 and DOES 1-100, inclusive
 YOU ARE BEING SUED BY PLAINTIFF:
 (LO ESTA DEMANDANDO EL DEMANDANTE):
 William Blackburn, Brad Mickelsen
                                                                                                                    By:
                                                                                                                          I    SEP-81IIO
                                                                                                                                    l.li!J.lli1rrez
                                                                                                                                                              I
  NOTICE! You have been sued. The court may decide against you without your being heard unless you resp                                           ~;;:;:;;;;;;;;:j
  below.
     You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
  seived on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
  case. There may be a court fonn that you can use tor your response. You pan find these court fonns and more information at the California Courts
  Online Self-Help Center (www.courtinfo.ee.gavlselfhelp), your county law library, or the courthouse nearest you. If you cannot pay the fiHng fee, ask
  the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, m0ney, and property
  may be taken without further warning from the court.
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
  referral service. If you C8.nnot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.Jawhelpcalifomla.org), the California Courts Online Self.Help Center
  (www.courtinfo.ca.gov/seffhelp), or by contacting your local court or county bar association. NOTE: The court has a staMory lien for waived fees and
 costs on any setuement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 JA VISO/ Lo han demandado. Si no msponde dentro de 30 dlas, la corte puede decidlr en su contra sin escuchar su versi6n. Lea la informacion a
 continuaci6n.
      Tiene 30 DIAS DE CALENDAR/O despu~s de que le entreguen ests citaci6n y pape/es legales pars pmsentar una respuesta por escrito en esta
 corle y hacer que se entregue una copis al demsndante. Una carts o una 1/amada telef6nics no lo protegen. Su respuesta par escrito ·tiene que estar
 en formato legal correcto si deses que procesen su csso en Is carte. Es posible que hays un formulario que usted pueda user para su respuesta.
 Puede encontrar estos formularios d8 la carte y mfls informaci6n en al Centro dB Ayuda d8 las Cortes de Galifomia (www.sucorte.ca.gov), en Is
 bibliotecs de /eyes de su cone/ado o en Is corte que le quede mfls cen:a. Si no puede psgar la cuota d6 pmsentaci6n, pids al secretario de Is carte
 que la d~ un formulan·o de exenci6n de pago de cuotss. Si no presents su respuests a tiempo, puede perder el caso por incump#miento y la carte le
 podni quitar su sueldo, dlnero y bienes sin mfls advertencla.
     Hay otros requisitos tegsres. Es recomendable que /fame a un sbogsdo inmediatamente. Si no conoce a un sbogado, puede llsmar s un servicio de
 1'8misi6n a abogados. Si no puede pager a un sbogado, es posible que cump/a con Jos requisitos para obtener servicios legates gratuitos de un
 programs de servicios legs/es sin fines de tucro. Puede encontrar estos grupos sin fmes de lucro en el sitio web de Ca#fomia Legal Services,
 (www.lawhelpcallfomla.org), en el Centro de Ayuda de las eortes de Califomie, (www.sucorte.ca.gov) o poniSndose en contacto con la carte o et
 colegio de abogados locales. A VISO: Par /ey, la carte tiene derecho a ieclamar las cuotas y las costos exentos par imjJoner un gravamen sabre
 cualquier recupersci6n de $10,000 6 mas de valor recibida "16diante un acUercto o una concesi6n de arbilraje en un caso de demcho civil. Tiene que
 n11nar el aravamen de la carte antes ds aus la carte oueda desechsr el caso.
The name and address of the court is:
(El nombre y direccl6n de fa carte es):
Superior Court of California, County of Sacramento
720 Ninth Street                                                                                                                     BY FAX
Sacramento, CA 95814
The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
(El nombre, fa direcci6n y el mimero de telefono def abogado de/ demandante, o de/ demandante que no t;ene abogado, es):
Treven Tilbury 210052                                                                        Reynolds Tilbury Woodward LLP
11601 Blocker Drive, Suite 105                                                                              (530) 885-8500
Auburn, CA       95603
         .. r,.r-n   ,...
DATE:                                                                                                                                                       , Deputy
 Fecha          SEP - 8 2020                                                                                                                                 AcKunto
( or proo o servtce o Is summons, use roo o erv1ce o ummons orm                    4J
(Para prueba de entrega de esta citaci6n use el formu/ario Proof of Service of Summons, (POS-010)).
 JSEAL)
                                 1.
                                 2.
                                            8
                                 NOTICE TO THE PERSON SERVED: You are served
                                          as an individual defendant.
                                          as the person sued under the fictitious name of (specify):


                                        3. □ on behalf of (specify):
                                                  ~ CCP 416.10 (corporation)                                              CCP 416.60 (minor)
                                           under:
                                                       CCP 416.20 (defunct corporation)
                                                       CCP 416.40 (association or partnership)
                                                       other (specify):
                                                                                                                    §     CCP 416.70 (conservatee)
                                                                                                                          CCP 416.90 (authorized person)

                                        4. □ by personal delivery on (date):
                                                                                                                                                            Page 1 of1
F3~·~i,:t!'!_!9f ~ Use                                                  SUMMONS                                                 Code of Civil Pnx:edl.A §§412.20, 465
su~fOO]i\'iiV. July T_ ~   cm• ~  1
                           ......,. ,!.Forms·
                                                                                                                                                www.awrtlnto.ca.gov
                                                                                                               William Blackburn
                                                                                                                                                               CM-010
      AHORNEYDEFTSNOTREMOV0002
                            Case 2:20-cv-01855-MCE-CKD
                                               .umber. and address}" Document 1
             OR PARTY WITHOUT ATTORNEY /Name, Slat&.                            Filed' 09/14/20 Page    11
                                                                                                 FOR COUR r USEof 30
                                                                                                                ONLY
  _Treven Tilbury 210052
   Reynolds Tilbury Woodward LLP
   11601 Blocker Drive, Suite 105
   Auburn, CA 95603
       TELEPHONE NO.: ( 5 3 Q ) 885-8500 FAX NO.:                           (530) 885-8113
        ATTORNEYFOR(NameJ:            Plaintiffs, l'lilliam Blackburn and Brad Mickelsen
                                          Sa Cr ame Il t 0
     SUPERIOR COURT OF CALIFORNIA, COUNTY Of
                                                                                                              FILED/ENDORSED
         STREET ADDRESS: 7 2 Q Ninth Street
         UAILING ADDRESS: 7 2 Q Ninth Street                                                                                 ~UG 2 8 2020
        CITY ANO ZIP CODE: Sacramento,  CA 95814
            BRANCH NAME: Gordon D.    Schaber Courthouse
                                                                                                              By:                L. Gutierrez
       CASE NAME: Blackburn, et al. V. Growlife, Inc., et                                                                          Deputy Clerk
                                al.
          CIVIL CASE COVER SHEET                                  Complex Case Designation                  CASE NUMBER·
     IX) Unlimited               D
                            Limited
                                                                 D    Counter      D    Joinder
           (Amount          (Amount
                                                                                                            JUDGE·
           demanded         demanded is                      Filed with first appearance by defendant
           exceeds $25.000) $25.000 or lessli                    (Cal. Rules of Court, rule 3.402)          OEPT·

                                                  Items 1-6 below must be com feted see instructions on page 2).
   1. Check one box below for the case type that best describes this case:
      Auto Ton                                        Contract                                          Provisionally Complex Civil Litigation
                                                      ~ Breach of contracVwarranty (06)
       B  Auto (22)
           Uninsured motorist (46)                         Rule 3.740 collections (09)
                                                           Other collections (09)
                                                                                                        Cal. Rules of Court, rules 3.400-3.403)
                                                                                                             Antitrusvrrade regulation (03)
                                                                                                             Construction defect (10)
      Other PI/PO/WD (Personal Injury/Property
                                                           Insurance coverage (18)                           Mass tort (40)
      Damage/Wrongful Death) Tort                          Other contract (37)                               Securities litigation (26)



       ~
          Asbestos (04)
                                                                                                             Environmenlal/T oxic tort (30)
          Product liability (24)                      Real Property
                                                                                                             Insurance coverage claims arising from the
          Medical malpractice (45)                    □ Eminent domain/Inverse
                                                                                                             above listed provisionally complex case
          Other Pl/PD/WO (23)                              condemnation (14)
                                                                                                            types (41)
      Non-Pl/PD/WO (Other) Tort
          Business tort/unfair business practice (07)
          Civil rights (08)
                                                                 B
                                                           Wrongful eviction (33)
                                                           Other real property (26)

                                                      Unlawful Detainer
                                                                                                        Enforcement of Judgment
                                                                                                        D   Enforcement of judgment (20)


                                                                 §
          Defamation (13)                                  Commercial (31)                              Miscellaneous Civil Complaint
          Fraud (16)
          Intellectual property (19)
          Professional negligence.(25)
                                                           Resid~ntial (32)
                                                           Drugs (38)                                   B   RIC0(27)
                                                                                                            Other complaint (not specified above) (42)
                                                                                                        Miscellaneous Civil Petition
                                                      Judicial Review
          Other non-PI/PDIWD tort (35)



                                                                 ~
      Employment
                                                           Asset forfeiture (05}
                                                           Petition re: arbitration award (11)          8   Partnership and corporate governance {21)
                                                                                                            Other petition (not specified above) (43)

      B   Wrongfol termination (36)
          Other employmenl (15)
                                                           Writ of mandate (02)
                                                           Other judicial review (39)

2. This case             Dis       IX) is not     complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the

       a.   B
       factors requiring exceptional judicial management:
                 Large number of separately represented parties          d.       B
                                                                                Large number of witnesses
                                                                                                                                             BY FAA
       b.        Extensive motion practice raising difficult or novel    e.     Coordination with related actions pending in one or more courts
                 issues that will be time-consuming to resolve                  in other counties, states, or countries. or in a federal court
       c.   D    Substantial amount of documentary evidence              f.       D
                                                                                Substantial postjudgment judicial supervision
3.     Remedies sought (check all that apply): a. IX) monetary b. IX) nonmonetary; declaratory or injunctive relief c. IX) punitive
4,     Number of causes or action_&!ecify/: Nine                                                         I
5.     This case            Dis               W
                                          is not     a class action suit.
6.     If there are any known related cases. file and serve a notice of related case. (You may use form C

    August 28, 2020
Date:
Treven Ti 1 b11ry                                                                ► -~!!li,d~-,~:___~\---,,,~-------------
                                  fTYPE OR PRINT NAME)


                                                                             NOTICE
     • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
       under the Probate Code, Family Code. or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
       in sanctions.
     • File this cover sheet in addition to any cover sheet required by local court rule.
     , If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
       other parties to the action or proceeding.
     • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                            Pago 1 of2

F~rm,Acopled !or Manda\O!"Y Use
Jud,c,al Council of California
                                  crs•L   : Essen 1·18I         CIVIL CASE COVER SHEET                               Cal. R~:~ tia~~~~d5ruJe~u~i~?iA~~ilfSi~;,~~~1~. i~io:
c111-o·,o (Rev. July 1. 20071     ceb.com ] @Forms·                                                                                                 -.~ww.covr1irifo ca.gov
                                                                                                            William Blackburn
 DEFTSNOTREMOV0003
      Case 2:20-cv-01855-MCE-CKD          Document 1 Filed 09/14/20 Page 12 of 30



 I   Treven I. Tilbury (SBN 210052)
     Adrian J. Webber (SBN 259118)
 2
 3
     REYNOLDS TILBURY WOODWARD LLP
     l 1601 Blocker Drive, Suite 105
                                                                     FILED/ENDORSED
 4
     Auburn, CA 95603
     Telephone: (530) 885-8500
     Facsimile: (530) 885-8113
                                                                       I AUG 28 2020 I
 5                                                                  By: _ _":':L._,.Gu7ti:::'err7e z ~ - -
                                                                                 Deputy Clerk
 6   Attorneys for Plaintiffs WILLIAM BLACKBURN
     and BRAD MICKELSEN
 7
 8

 9
                                     SUPERIOR COURT OF CALIFORNIA
JO
                                  IN AND FOR THE COUNTY OF SACRAMENTO
11
12   WILLIAM BLACKBURN, BRAD                         Case No.:   34-. ~ - ~84Blo-3
13   MICKELSEN,
                                                     COMPLAINT FOR RELIEF BASED ON
                    Plaintiffs,                      RESCISSION, INTENTIONAL
14
                                                     MISREPRESENTATION, NEGLIGENT
15                  vs.                              MISREPRESENTATION, BREACH OF
      GROWLIFE, INC., a Delaware corporation;        CONTRACT, BREACH OF COVENANT
16                                                   OF GOOD FAITH, BREACH OF
      MARCO HEGYI, an individual; MARK
17    SCOTT, an individual; and DOES l - 100,        FIDUCIARY DUTY, BREACH OF
      inclusive,                                     EMPLOYMENT CONTRACT,
18                                                   VIOLATION OF LABOR CODE,
                    Defendants.                      PRELIMINARY AND PERMANENT
19                                                   INJUNCTION,DECLARATORY RELIEF
20

21
                                                     Amount demanded exceeds
                                                                                          BY FA)
22                                                        $10,000
23
                                                     UNLIMITED CIVIL CASE
24
25

26

27
28


     {00012158.7}
                                                 1
                                             COMPLAINT
 DEFTSNOTREMOV0004
      Case 2:20-cv-01855-MCE-CKD                 Document 1 Filed 09/14/20 Page 13 of 30



            Plaintiffs William Blackbum and Brad Mickelsen allege as follows:
 2                                            GENERAL ALLEGATIONS
 3           I.     Plaintiff William Blackbum ("Blackburn") is, and at all times herein mentioned was,
 4   a resident of El Dorado County, California. Plaintiff is orie of the founders ofEZ-CLONE
 5   Enterprises, Inc.
 6          2.      Plaintiff Brad Mickelsen ("Mickelsen") is an individual residing in El Dorado
 7   County, California. Mickelsen is one of the founders of EZC. Plaintiffs Blackbum and Mickelsen
 8   are collectively referred to herein as "Plaintiffs."
 9          3.      EZ-CLONE Enterprises, Inc. ("EZC") is a California corporation doing business in
IO   Sacramento County, California.
            4.       Defendant Growlife, Inc. ("Growlife") is a corporation organized under the laws of
12   the State of Delaware and registered to do business in California.
13          5.      Defendant Marco Hegyi ("Hegyi") is a resident of California and is the Chief
14   Executive Officer and Chairman of the Board of Directors ofGrowlife.
15          6.      Defendant Mark Scott ("Scott") is a resident of the State of Washington and is the
16   Chief Financial Officer and a member of the board of directors of Growlife.
17          7.      Defendants Does I through I 00, inclusive, are sued herein under fictitious names.
18   Their true names and capacities are unknown to Plaintiffs. When their true names and capacities are
19   ascertained, Plaintiffs will amend this complaint by inserting their true names and capacities herein.
20   Plaintiffs are informed and believe and thereon allege, that each of the fictitiously named Defendants
21   is responsible in some manner for the occurrences herein alleged, and that Plaintiffs' damages as
22   herein alleged were proximately caused by those Defendants.
23           8.     Plaintiffs are informed and believe and thereon allege that at all times herein
24   mentioned, Defendants Does I through 100 were agents, servants, and employees of their Co-
25   Defendants, and in doing the things hereinafter alleged were acting in the scope of their authority as
26   agents, servants, and employees, and with the permission and consent of their Co-Defendants.
27   Plaintiffs are also informed and believe and thereon allege that Does I through I 00 and each of the
28   named Defendants are jointly and severally liable for all monetary compensation alleged in this


     {00012158.7}
                                                            2
                                                     COMPLAINT
 DEFTSNOTREMOV0005
      Case 2:20-cv-01855-MCE-CKD               Document 1 Filed 09/14/20 Page 14 of 30



     Complaint.
 2          9.      In or about 2002, Plaintiffs founded EZC as a California corporation to manufacture
 3   and sell hydroponics equipment across the United States. Plaintiffs each owned 50% of the total

 4   number of shares issued by EZC.
 5           10.    In or about October 2018, Plaintiffs, EZC, and Growlife entered into an agreement
 6   titled "Purchase and Sale Agreement" ("PSA"). Under the PSA, Growlife was to purchase shares of
 7   stock in EZC from Plaintiffs. The PSA called for Growlife to provide certain consideration in the
 8   form of cash and a cash-equivalent amount of Growlife stock to Plaintiffs, and in exchange Plaintiffs
·9   would provide certain. shares of EZC stock to Growlife. The PSA called for the purchase to take
l O place in two primary stages.
II          11.     The first stage of the transaction was required by the PSA to be completed on or
12   before October 15, 2018. The first part of the transaction is referred to as the "First Closing." At the
13   First Closing, Growlife was obligated to pay to Plaintiffs the aggregate sum of Two Million Forty
14   Thousand Dollars ($2,040,000) payable as a cash payment of$645,000, plus One Hundred Seven
15   Million Three Hundred Seven Thousands Six Hundred Ninety Two (107,307,692) restricted shares

16   ofGrowlife's common stock at a price of$.013 per share, which was the cash equivalent of
17   $1,395,000. In exchange, Plaintiffs were required to transfer 25,500 shares of EZC stock to
18   Growlife, which accounted for fifty-one percent (51 %) of the total issued and outstanding stock of

19   EZC.
20          12.     The second stage of the transaction was required by the PSA to be completed on or

21   before October IS, 2019. The second part of the transaction is referred to as the "Second Closing."

22   At the Second Closing, Growlife was obligated to pay Plaintiffs the aggregate sum of One Million

23   Nine Hundred Sixty Thousand dollars ($1,960,000) payable as an $855,000 cash payment together
24   with transfer of Eighty-Five Million (85,000,000) shares ofGrowlife's common stock at a price of
25   $.013 per share, which was the cash equivalent of$1,l 05,000. In exchange, Plaintiffs were

26   obligated to transfer the remaining 24,500 shares of EZC stock to Growlife, which accounted for
27   forty-nine percent (49%) of the total issued and outstanding stock ofEZC.

28          13.     Completion of the entirety of both the First Closing and Second Closing was a critical


     {000121S8.7}
                                                       3
                                                   COMPLAINT
 DEFTSNOTREMOV0006
      Case 2:20-cv-01855-MCE-CKD               Document 1 Filed 09/14/20 Page 15 of 30



     component of Plaintiffs' consent to the PSA. If Plaintiffs had known that Growlife would be unable
 2   to perform the Second Closing, Plaintiffs would not have entered the PSA at all. Indeed, the Second
 3   Closing was absolutely critical to Plaintiffs' willingness to enter the PSA in the first instance. As a
 4   50% shareholder of EZC, and the president of EZC, Blackbum had day-to-day control over EZC's
 5   operations and could, in conjunction with Mickelsen's 50% ownership interest, make strategic
 6   decisions in EZC's best interests. Plaintiffs agreed to give up their ownership interest in EZC in
 7   exchange for cash payments promised by Growlife, together with substantial shares of Growlife
 8   stock at a specified value. Without the consideration included in the Second Closing, Plaintiffs
 9   never would have agreed to the PSA, and never would have agreed to give up their ownership
10   interest in EZC. Accordingly, Growlife's failure to perform has prevented Plaintiffs from enjoying
11   the benefit for which they bargained and has placed them in a substantially worse position.
12           14.    Under Article III titled "Representations and Warranties of the Buyer," the PSA also
13   contained numerous representations by Growlife, including that at the time of the First Closing,
14   Growlife would have "sufficient cash on hand or other sources of immediately available funds" to
15   enable it to "consummate the transactions contemplated by this Agreement." Plaintiffs are informed
16   and believe that Growlife actually did not have the sources of funds available to enable it to
17   consummate the transactions contemplated by the PSA at the time of the First Closing.
18           15.    The PSA also requires that, "after the First Closing and until the Second Closing,"
19   Blackburn shall "continue to manage all aspects of the business, including, without limitation, (i)
20   determining the fees and prices charged by the Company, (ii) determining the compensation paid to
21   employees or independent contractors of the Company, (iii) determining whether to discontinue or
22   modify the Company's business or any program related thereto, (iv) making any decisions
23   concerning the production, marketing, sales, capital expenditures, expenses and related matters
24   respecting the Company and (v) making any decisions pertaining to the personnel, staffing and other
25   resources of the Company." In addition, the PSA obligates EZC to "operate the business consistent

26   with the Company's standard operating procedures as of the date of the Agreement, unless otherwise
27   agreed between the Sellers and Buyer." As alleged in detail herein, Growlife's demands on EZC
28   have been inconsistent with the PSA and inconsistent with the standard operating procedures as of


     {00012158.7}
                                                       4
                                                   COMPLAINT
 DEFTSNOTREMOV0007
      Case 2:20-cv-01855-MCE-CKD                Document 1 Filed 09/14/20 Page 16 of 30



     the date of the PSA.
 2           16.     The Second Closing did not occur on the date required by the PSA and has not

 3   occurred at any time since that date. All conditions precedent to the Second Closing have occurred

 4   or are excused by Defendants' failure to perform.

 5           17.     On July I 0, 2020, Hegyi represented in a phone call that Growlife could not and

 6   would not be able to perform its obligations under the Second Closing by July 18, 2020.

 7   Accordingly, Growlife repudiated the PSA.

 8           18.     Plaintiffs are informed and believe, and based thereon allege, that Defendants are not
 9   financially able to pay an award of damages Plaintiffs might obtain in this action, and therefore

10   Plaintiffs do not possess an adequate remedy at law.
11                                           FIRST CAUSE OF ACTION
12                                            (Relief Based on Rescission)

13           19.     Plaintiffs reallege and incorporate herein Paragraphs I through 18 of this Complaint

14   as if fully set forth herein.

15           20.     On or about October 10, 2018, Defendants, knowing the representations to be false

16   and with the intent to deceive Plaintiffs and to induce them to enter into the PSA, falsely and

17   fraudulently represented to Plaintiffs that as of the date of the First Closing, Growlife had "sufficient

18   cash on hand or other sources of immediately available funds" to enable it to "consummate the

19   transactions contemplated by.[the PSA]."

20           21.     The representations made by Defendants were in fact false. The true facts were that

21   Growlife did not have sufficient cash on hand or sources of immediately available funds necessary to

22   consummate each of the transactions contemplated by the PSA, including without limitation, the

23   Second Closing.

24           22.    . At the time the representations were made, at the time Plaintiffs entered into the PSA,

25   and at the time Plaintiffs rendered their performance under the PSA, Plaintiffs did not know

26   Defendants' representations were false, but rather believed them to be true and reasonably relied on

27   them.
28           23.     Under the terms of the PSA, Plaintiffs collectively transferred 25,500 shares of EZC


     {00012158.71
                                                         5
                                                    COMPLAINT
 DEFTSNOTREMOV0008
      Case 2:20-cv-01855-MCE-CKD              Document 1 Filed 09/14/20 Page 17 of 30



     stock (the controlling portion ofEZCstock) to Growlife, and performed all other obligations
 2   required of Plaintiffs under the PSA. Plaintiff Mickelsen transferred 12,750 shares ofEZC stock,
 3   and Plaintiff Blackbum transferred 12,750 shares ofEZC stock .. The stock Plaintiffs transferred to
 4   Growlife under the PSA collectively accounted for 51 % of the then-outstanding shares of EZC

 5   stock.
 6            24.   On or about October 15, 2019, and again as of July 18, 2020, Defendants failed to
 7   perform under the PSA by failing to consummate the Second Closing.
 8            25.   Growlife does not now nor ever had the necessary funds to consummate the Second
9    Closing.
10            26.   In October 2019, Defendants requested that Plaintiffs enter into an extension
11   agreement ("Extension") to extend the date of the Second Closing. The Extension expressly
12   incorporated the terms of the PSA, including Growlife's representations and warranties. Growlife
13   reaffirmed the representations from the PSA, which remained false and misleading, and therefore
14   committed a second misrepresentation. Plaintiffs agreed to the Extension based on Growlife's
15   misrepresentations. Growlife has failed to perform the terms of the Extension.
16            27.    Plaintiffs have and will continue to suffer substantial and irreparable harm and
17   injury under the PSA if the PSA is not rescinded in that as a result ofGrowlife's conduct, Plaintiffs

18   have, based on the Defendants' misrepresentations, failed consideration, and mistakes of fact,
19   relinquished shares of stock that makes Growlife the majority shareholder of EZC, and which also

20   makes Plaintiffs minority shareholders in EZC despite Plaintiffs not having received the bargained-

21   for consideration. Moreover, Plaintiffs are informed and believe that Growlife is unable to pay any

22   damages that would be awarded to Plaintiffs.

23            28.   On or about July 20, 2020, Plaintiff Blackbum notified Defendants in writing that he

24   had rescinded the PSA on the grounds of misrepresentation, mistake of fact, and failure of
25   consideration (the "Rescission Notice"). On August 17, 2020, Plaintiff Mickelsen provided notice of

26   rescission to Defendants, and expressly joined into the Rescission Notice. The Rescission Notice .

27   was served on Defendants in compliance with the requirements of the PSA, as well as via electronic
28   mail. Defendants acknowledged receipt of the Rescission Notice. Defendants refused, and continue


     {00012158.7)
                                                        6
                                                    COMPLAINT
 DEFTSNOTREMOV0009
      Case 2:20-cv-01855-MCE-CKD                 Document 1 Filed 09/14/20 Page 18 of 30



 I   to refuse, to restore to Plaintiffs, in whole.or in part, the consideration paid by Plaintiffs or to

 2   recognize that the PSA has been rescinded.

 3            29.    Plaintiffs demand restoration of the EZC stock they transferred to Growlife as part of

 4   the First Closing, together with restoration of all consideration exchanged as part of the PSA,

 5   including all consideration paid by Growlife. Further, Plaintiffs are entitled to an award of

 6   rescission damages and other equitable relief necessary to return Plaintiffs to the position they would
 7   be in if the PSA had never been partially performed.

 8            30.    If the Court determines that Plaintiffs' notice ofrescission is inadequate in any way,

 9   Plaintiffs intend service of the summons and complaint in this action to serve as notice of rescission
IO   of the PSA, and hereby offers to restore all consideration furnished by Defendants under the PSA, on

11   condition that Defendants restore to Plaintiffs the consideration furnished by Plaintiffs, specifically
12   all shares of stock in EZC, together with Plaintiffs' proportionate share of all amounts Defendant has

13   borrowed from EZC since the PSA was executed, plus additional equitable relief to be proved at

14   trial.
15            31.    As a result of entering into the PSA with Defendants, Plaintiffs have incurred

16   expenses in addition to those alleged above in an amount to be proved at trial.

17            32.      Because Plaintiffs' consent to the PSA was obtained through misrepresentation and

18   mistake of fact, and because the consideration that Plaintiffs were to receive under the PSA has

19   failed, Plaintiffs are entitled to rescind the PSA.

20            WHEREFORE, Plaintiffs pray for judgment against Defendants, and each of them, as

21   hereinafter set forth.

22                                           SECOND CAUSE OF ACTION

23                                           (Intentional Misrepresentation)

24            33.    Plaintiffs reallege and incorporate herein Paragraphs I through 32 of this Complaint

25   as if fully set forth herein.

26            34.    Defendants expressly represented to Plaintiffs that at the time of the First Closing,

27   Buyer "shall have cash on hand or other sources of immediately available funds to enable it to ...

28   consummate the transactions contemplated by this Agreement." The Second Closing was a


     {00012158. 7}
                                                         7
                                                     COMPLAINT
   DEFTSNOTREMOV0010
        Case 2:20-cv-01855-MCE-CKD                Document 1 Filed 09/14/20 Page 19 of 30



       transaction contemplated by the PSA. However, Defendants did not then have, nor has it obtained,
  2    sufficient cash on hand or other sources of immediately available funds to enable it to consummate
  3    the Second Closing. Plaintiffs relied on Defendants' representation by agreeing to transfer their

  4    controlling ownership interest in EZC in exchange for Defendants' promised consideration at the
  5    Second Closing. Further, Plaintiffs relied on Defendants' representations by not requiring that a
  6    security agreement be executed to secure payment of the Second Closing. Further, Plaintiffs relied
  7    on Defendants' representation by not requiring a third-party guaranty of Defendants' payment
  8    obligations. Plaintiffs' reliance on Defendants' representation was reasonable in light of all of the
  9    circumstances.
 JO            35.      Defendants failed to disclose material facts to Plaintiffs about the PSA. Most
 11    notably, Defendants' financial condition at the time the PSA was agreed to was far weaker than
 12    represented by Defendants. At the time of the PSA, Defendants had incurred substantial debt
 13    convertible to equity, which created the substantial risk that Defendants' stock price would be badly
 14    diluted as the debt was converted to equity in ever-larger amounts. Despite this information being
 15    material to a decision to enter into the PSA, Defendants did not disclose the information to Plaintiffs.
 16            36.      As a direct and proximate result of Defendants' conduct, Plaintiffs have been
 17    damaged in an amount to be proven at trial.

 18            37.      In performing the acts herein alleged, Defendants intentionally misrepresented and

 19    concealed from Plaintiffs material facts known to Defendants, specifically that Defendants did not

· 20   have the available funds to conclude the Second Closing, and that Growlife's financial situation was
 21    considerably worse than was represented to Plaintiffs, with the intention on the part of Defendants of
 22    depriving Plaintiffs of their money and property, thereby justifying an award of punitive damages

 23    against Defendants.
 24            WHEREFORE, Plaintiffs pray for judgment against Defendants, and each of them, as

 25    hereinafter set forth.

 26    II I
 27    III

 28    III


       (00012158.7)
                                                           8
                                                      COMPLAINT
 DEFTSNOTREMOV0011
      Case 2:20-cv-01855-MCE-CKD                Document 1 Filed 09/14/20 Page 20 of 30



                                             THIRD CAUSE OF ACTION

 2                                           (Negligent Misrepresentation)

 3           38.      Plaintiffs reallege and incorporate herein Paragraphs 1 through 37 of this Complaint

 4   as if fully set forth herein.
 5           39.      As alleged herein, Defendants misrepresented material facts relating to the PSA in

 6   order to and with the specific intention to induce Plaintiffs to agree to the PSA.
 7           40.      Defendants expressly represented to Plaintiffs at the time of the First Closing, Buyer
 8   "shall have cash on hand or other sources of immediately available funds to enable it to ...

 9   consummate the transactions contemplated by this Agreement." The Second Closing was a
10   transaction contemplated by the PSA. However, Defendants did not then have, nor has it obtained,

11   sufficient cash on hand or other sources of immediately available funds to enable it to consummate
12   the Second Closing. Plaintiffs relied on Defendants' representation by agreeing to transfer their

13   controlling ownership interest in EZC in exchange for Defendants' promised consideration at the

14   Second Closing. Further, Plaintiffs relied on Defendants' representations by not requiring that a
15   security agreement be executed to secure payment of the Second Closing. Further, Plaintiffs relied

16   on Defendants' representation by not requiring a third-party guaranty of Defendants' payment

17   obligations. Plaintiffs' reliance on Defendants' representation was reasonable in light of all of the

18   circumstances.
19           41.      Defendants failed to disclose material facts to Plaintiffs about the PSA. Most

20   notably,Defendants' financial condition at the time the PSA was agreed to was far weaker than

21   represented by Defendants. At the time of the PSA, Defendants had incurred substantial debt

22   convertible to equity, which created the substantial risk that Defendants' stock price would be badly

23   diluted as the debt was converted to equity in ever-larger amounts. Despite this information being

24   material to a decision to enter into the PSA, Defendants did not disclose the information to Plaintiffs.
25           42.      As an alternative cause of action, if Defendants' misrepresentations were not

26   intentional, then they were the result of negligence and/or gross negligence by Defendants.
27           43.      As a direct and proximate result of Defendants' conduct, Plaintiffs have suffered, and

28   will continue to suffer, damages in an amount to be determined at trial.


     {00012158.7)
                                                        9
                                                    COMPLAINT
   DEFTSNOTREMOV0012
        Case 2:20-cv-01855-MCE-CKD                  Document 1 Filed 09/14/20 Page 21 of 30



               WHEREFORE, Plaintiffs pray for judgment against Defendants, and each of them, as

  2    hereinafter set forth.

  3                                              FOURTH CAUSE OF ACTION
  4                                           (Breach of Contract against Grow life)
  5            44.     Plaintiffs reallege and incorporate herein Paragraphs 1 through 43 of this Complaint

  6    as if fully set forth herein.

  7            45.     In the alternative, Plaintiffs also allege that Defendant Growlife breached the PSA.

  8            46.     On or about October 2018, in Sacramento County, California, Defendants became

  9    indebted to Plaintiffs in the sum of $4,000,000 as set forth in the PSA.

 10            47.     Plaintiffs performed all, or substantially all, of the things they were required to do

 11    pursuant to the PSA.

 12            48.     Defendants failed to perform the PSA in numerous respects, including:

 13                         a. Failing to comply with the PSA's representations and warranties;

 14                         b. Failing to perform the promises and exchange the consideration required by

 15                             the Second Closing;

 16                         c. Failing to pay $20,000 for the audit as required by PSA Paragraph 9.03.

 17            49.     There is now due, owing, and unpaid from Defendants to Plaintiffs the sum of at least

 18    $1,960,000, together with interest thereon at the legal rate from October 2019.

 19            50.      As a direct and proximate result of the breaches alleged herein, Plaintiffs have been

 20    damaged in an amount subject to proof at trial as they have not received consideration they were

 21    entitled to receive pursuant to the PSA.

 22            WHEREFORE, Plaintiffs pray for judgment against Defendants, and each of them, as

· 23   hereinafter set forth.

 24                                               FIFTH CAUSE OF ACTION
 25                                    (Breach of Covenant of Good Faith against Growlife)

 26            51.     Plaintiffs reallege and incorporate herein Paragraphs 1 through 50 of this Complaint

 27    as if fully set forth herein.

 28            52.     In the alternative, Plaintiffs also allege that Defendants breached the covenant of


       {00012158.7}
                                                            10
                                                        COMPLAINT
     DEFTSNOTREMOV0013
          Case 2:20-cv-01855-MCE-CKD              Document 1 Filed 09/14/20 Page 22 of 30



       good faith and fair dealing by denying Plaintiffs the benefits of the bargain to which they agreed.
 2     Further, Defendants engaged in conduct that was in bad faith and did not deal fairly with Plaintiffs.

 3             53.     Plaintiffs performed all, or substantially all, of the things they were required to do

 4     pursuant to the PSA.
 5             54.     There is now due, owing, and unpaid from Defendants to Plaintiffs a sum to be
 6     proven a trial, together with interest thereon.

 7             55.      As a direct and proximate result of the breaches alleged herein, Plaintiffs have been
 8     damaged in an amount subject to proof at trial as they have not received consideration they were
 9     entitled to receive pursuant to the PSA.
10             WHEREFORE, Plaintiffs pray for judgment against Defendants, and each of them, as

11     hereinafter set forth.
12                                             SIXTH CAUSE OF ACTION
13                       (Breach of Fiduciary Duty against Growlife, Marco Hegyi, Mark Scott)

14             56.     Plaintiffs reallege and incorporate herein Paragraphs I through 55 of this Complaint
15     as if fully set forth herein.
16             57.     After performance of the First Closing, Growlife became the majority shareholder of
17     EZC at the date of the First Closing. Exercising Growlife's control and influence over EZC,

18     Growlife's CEO, Marco Hegyi, appointed Growlife's CFO, Mark Scott, to also be EZC's CFO.
19     Hegyi and Scott also caused Mark Scott's son, Will Scott, to become EZC's controller.
20             58.     As a result of their majority shareholder position in EZC, Defendants owed Plaintiffs
21     fiduciary obligations. As alleged herein, Defendants have breached their fiduciary obligations to
22     Plaintiffs by placing their own interests ahead of Plaintiffs' interests.
23             59.     Between the First Closing and July 20, 2020, Growlife, and its officers Marco Hegyi

24     and Mark Scott, used Growlife's majority shareholder position in EZC to compel and coerce EZC

25     into transferring funds from EZC to Growlife. Between the First Closing and July 31, 2020,

26     Defendants compelled and coerced Plaintiffs into transferring approximately $336,000 from EZC to
27     Growlife. Growlife, Hegyi, and Scott represented that the transfers were loans that would be paid

28     back to EZC, but later said that the Plaintiffs did not have any ownership or other interest in any of


       j00012158.7}
                                                            11
                                                         COMPLAINT
 DEFTSNOTREMOV0014
      Case 2:20-cv-01855-MCE-CKD              Document 1 Filed 09/14/20 Page 23 of 30



 I   the funds loaned from EZC to Growlife. As holders of large numbers of shares in Growlife, Hegyi
 2   and Scott placed their own interests before the interests of EZC or EZC's minority shareholders by
 3   causing transfers of cash from EZC to Growlife, which Hegyi and Scott used to bolster Growlife's
 4   stock value and financial condition.
 5          60.     Beginning in the second half of2019 and extending into the first and second quarters
 6   of 2020, Growlife's cash demands placed EZC in a dire financial situation. As EZC's cash reserves
 7   dwindled, Blackbum requested that Growlife return the funds to replenish EZC's cash position.
 8   Growlife refused to return the cash to EZC,· and between late 2019 and the first half of 2020, EZC
 9   had significant problems meeting its financial obligations to vendors and suppliers. This cash
IO   shortage caused EZC to be late on payments to its largest suppliers and vendors. As a direct result of
11   the late payments, EZC's key suppliers revoked the substantial credit EZC had developed over a
12   many-years-long relationship and placed significant credit limitations on EZC's orders. In turn,
13   these limitations caused material and supply shortages just as EZC's orders were increasing at a very
14   large pace.
15          61.     On January 14, 2020, Growlife's depletion of EZC's cash became so dire that EZC
16   did not have sufficient cash to make its payroll. Despite numerous requests from Blackburn to
17   Growlife for return of the cash it had taken so that payroll could be completed, Mark Scott informed
18   EZC's payroll manager that EZC would not be able to make payroll. EZC's payroll manager
19   became so distraught about not being able to pay her bills that she left and went home. To avoid
20   hardship to the EZC team, Blackburn caused $37,798.92 to be loaned from his personal account to
21   EZC's account so that payroll could be made.

22          62.     As Growlife, Hegyi, and Scott, continued to demand further sums, Plaintiff
23   Blackburn sought additional information regarding the reason for the transfers, and how the transfers

24   were being accounted for in EZC's books. Growlife, Hegyi, and Scott represented to Blackbum that
25   the transfers had been properly accounted for, and that because Growlife is a publicly-traded
26   company, they should trust that the transactions were proper.
27          63.     On June 29, 2020, Blackburn expressed concern to Hegyi about the numerous cash
28   advances. Hegyi suggested that Blackburn should express any further questions to Mark Scott. On


     {00012158.7)
                                                       12
                                                  COMPLAINT
 DEFTSNOTREMOV0015
      Case 2:20-cv-01855-MCE-CKD               Document 1 Filed 09/14/20 Page 24 of 30



 I   the same day, Blackbum sent an email to Mark Scott seeking clarification on the details of the cash

 2   transfers. Mark Scott responded that they would "be happy to detail this." Blackbum did not
 3   receive any further response to his inquiries until July 13, 2020.

 4           64.    On July I 0, 2020, Hegyi and Blackburn spoke over the phone. In that call, Blackburn
 5   expressed his continuing concerns about the cash advances between Growlife and EZC. · Blackbum
 6   was concerned about numerous issues with the transfers, but especially regarding how the cash
 7   advances would be reconciled with Plaintiffs' continuing 49% ownership in the company, and also
 8   how the transfers would be paid back. Defendants told Blackburn that Growlife and EZC were "one
 9   company," and that "EZC's money is Growlife's money" and that Plaintiffs had no interest in EZC's
IO   revenues or profits. Hegyi also told Blackbum that all of EZC's assets were the property of
11   Growlife, and that Plaintiffs did not have any interest in the cash transferred from EZC to Growlife.
12   Defendants' statements are contrary to applicable law.

13           65.    On July I 0, 2020, Growlife, through Mark Scott, called Blackbum to ask that they
14   transfer an additional $60,000 to Growlife. Blackburn expressed his continuing concerns about the
15   transfers.
16           66.    On July 13, 2020, at 6:46 a.m., and the Monday following Scott's conversation with
17   Blackbum on July I 0, Scott finally responded to Blackbum' s June 29 questions. In his response,

18   Scott stated that Growlife maintained an "intercompany receivable and payable," suggesting that
19   Growlife was treating the transfers as loans. However, Scott also stated: "I have included the latest

20   corporate forecast. This is confidential. We are one company. All efforts to go EZ-CLONE. We

21   need the gm [gross margin] from EZ-CLONE to offset the costs of the parent. All of the sales,
22   commission, finance, marketing, public listing costs, audit, etc. are now held here. All of the sales

23   and GM are recorded at EZ." (Emphasis added.) Adding to Blackburn's concern, Scott closed his

24   email by stating: "When the tax returns are prepared, the tax firm may request a different form of
25   documentation." Mr. Scott provided no further explanation about why the documentation might be

26   "different" for tax-return purposes.

27           67.    On July 13, 2020, Scott and Hegyi sent Blackburn multiple emails and text messages

28   asking why Blackburn had "ignored" Mark Scott's request for cash, and instructed Blackburn to


     {00012158.7)
                                                        13
                                                   COMPLAINT
 DEFTSNOTREMOV0016
      Case 2:20-cv-01855-MCE-CKD               Document 1 Filed 09/14/20 Page 25 of 30



     "remedy the matter immediately" demanding that they immediately transfer the $60,000 from EZC
 2   to Growlife. Further, Scott emailed Blackburn to demand transfer of the funds because Growlife
 3   "needed to release payroll." Blackburn responded: ."I have received your texts about the wire
 4   transfer. I will have the transfer made today. Needless to say, much ofmy time on vacation this
 5   week is being spent thinking about my phone call with Marco last week. I am also worried about
 6   how these cash transfers are being handled, and we should definitely discuss further when I get back.
 7   I will have to take you at your word that the funds are being used properly."
 g          68.     On the same day, Hegyi responded by threatening Blackbum for expressing
 9   reluctance or concern about how the transfers were being handled. Hegyi then expressed fictional
IO   concerns about Blackburn's "performance," which was a concern that Hegyi had never before
11   expressed to Blackburn. Hegyi also claimed that Mark Scott had been "shielding" Blackburn from
12   the alleged performance issues. More shocking, Hegyi threatened Blackbum with an "investigation"
13   into the fictional issue. Plaintiffs are informed and believe that Hegyi' s allegations were an attempt
14   to fabricate a false basis to terminate Blackburn's management role in EZC. Later in the email,
I5   Hegyi reiterated the concept that Growlife and EZC were somehow the same company by stating
16   that it is "against company policy to have only one signer on an account." While Growlife may have
17   such a policy, EZC has no such policy. Plaintiffs are informed and believe that Hegyi's threats and
I8   statements were an attempt to intimidate Blackbum from making any further inquiry into the funds
19   transfers, and offered "[ w]hen you return, I can help you better understand the formalities you are
20   initiating." Plaintiffs allege that Hegyi's statement was a veiled statement trying to induce
21   Blackbum to stop asking questions about the transfers.
22          69.     Defendants' conduct placed their own interests above those of EZC and EZC's
23   minority shareholders, and damaged both EZC and Plaintiffs. Plaintiffs have incurred damages in an
24   amount to be proven at trial as a direct and proximate result of Defendants' conduct, and that
25   conduct was a substantial factor in causing Plaintiffs' harm. Among other things, Plaintiffs have not
26   received payments they were entitled to receive.
27          70.     Plaintiffs are informed and believe, and based thereon allege, that Defendants' actions
28   alleged herein were performed with actual malice, oppression, and/or fraud and thus Plaintiffs seek


     {00012158.7)
                                                        14
                                                   COMPLAINT
 DEFTSNOTREMOV0017
      Case 2:20-cv-01855-MCE-CKD                  Document 1 Filed 09/14/20 Page 26 of 30



 1   an award of punitive damages.

 2           WHEREFORE, Plaintiffs pray for judgment against Defendants, and each of them, as

 3   hereinafter set forth.

 4                                            SEVENTH CAUSE OF ACTION
 5                                     (Breach of Employment Contract by Growlife)

 6           71.      Plaintiffs reallege and incorporate herein Paragraphs I through 70 of this Complaint
 7   as if fully set forth herein.
 8           72.     On or about October 2018, Blackburn and Growlife entered into an employment

 9   agreement ("Employment Agreement") in which Blackbum was to take on the role of Division
10   President for Growlife. In exchange, Blackburn was to be paid a salary in the amount of $150,000

11   per year, plus benefits.
12           73.     Blackburn performed all, or substantially all, of the things he was required to do

13   pursuant to the Employment Agreement.
14           74.     As alleged herein, Growlife failed to perform its obligations under the Employment
15   Agreement. Among other things, Growlife has failed to pay Blackburn wages under the

16   Employment Agreement at any time.
17           75.     As a direct and proximate result of the breaches alleged herein, Blackburn has been

18   damaged in an amount subject to proof at trial as he has not received consideration he was entitled to

19   receive pursuant to the Employment Agreement.

20           WHEREFORE, Plaintiff Blackburn prays for judgment against Defendant Growlife as

21   hereinafter set forth.

22                                         EIGHTH CAUSE OF ACTION

23                                   (Violation of Labor Code against Defendants)
24           76.     Plaintiff realleges and incorporates herein Paragraphs l through 75 of this Complaint

25   as if folly set forth herein.
26           77.     At all relevant times herein, Labor Code sections 1182.12, 1194, 1197, and relevant

27   wage orders provided for payment of state-law minimum wages at the rate required by law.

28   Blackburn has not received any wages from Growlife.


     {00012158. 7}
                                                         15
                                                      COMPLAINT
 DEFTSNOTREMOV0018
      Case 2:20-cv-01855-MCE-CKD                Document 1 Filed 09/14/20 Page 27 of 30



             78.     Defendants failed to pay Plaintiff Blackbum as required by California law. Plaintiff

 2   Blackbum is entitled to recovery of liquidated damages and penalties as provided by applicable law.

 3           79.     At all relevant times, Marco Hegyi was the chief executive officer of Growlife, and as

 4   such was a person acting on behalf of an employer. At all relevant times, Mark Scott was the chief

 5   financial officer of Growlife, and as such was a person acting on behalf of an employer.

 6           80.     Under California Labor Code section 558.1, Growlife, Mr. Hegyi, and Mr. Scott were

 7   employers or persons acting on behalf of an employer. Growlife, Hegyi, and Scott violated

 8   provisions covered by Labor Code section 558.1.

 9           81.     Accordingly, Growlife, Hegyi, and Scott are liable for the violations.

IO           WHEREFORE, Plaintiff Blackbum prays for judgment against Defendants, and each of

11   them, as hereinafter set forth.

12                                        NINTH CAUSE OF ACTION
13                              (Preliminary and Permanent Injunctive Reliel)

14           82.     Plaintiffs reallege and incorporate by this reference, as if set forth in full herein, the

15   allegations in paragraphs I through 81, above.
16           83.     PSA section 7.03 provides that between the First Closing and the Second Closing:
17
             each Seller with an Employment Agreement, (in each case until his death, retirement, resignation
18           or termination for Cause), shall continue to manage all aspects of the business including, without
             limitation, (i) determining the fees and prices charged by the Company, (ii) determining the
19           compensation paid to employees or independent contractors of the Company, (iii) determining
             whether to discontinue or modify the Company's business or any program related thereto, (iv)
20           making any decisions concerning the production, marketing, sales, capital expenditures, expenses
21           and related matters respecting the Company and (v) making any decisions pertaining to the
             personnel, staffing and other resources of the Company.
22

23           84.     Because Defendants breached the PSA, the Second Closing has not occurred, and

24   therefore section 7.03 requires Blackbum to remain as the president and CEO ofEZC. Plaintiff

25   Blackburn is a Seller with an Employment Agreement as set forth in the PSA. Blackburn is the

26   President of EZC, and has been the EZC President since well before the PSA was executed.

27   Blackbum has also been responsible for the vast majority ofEZC's success through his management

28   of the EZC staff and management, and through relationships he has developed over many years with


     {00012158. 71
                                                         16
                                                     COMPLAINT
 DEFTSNOTREMOV0019
      Case 2:20-cv-01855-MCE-CKD                Document 1 Filed 09/14/20 Page 28 of 30



     suppliers and customers.
 2          85.     Despite having received the Rescission Notice, on August 24, 2020, Growlife through
 3   Mark Scott with copy to Mr. Hegyi, demanded that EZC transfer $50,000 to Growlife. Growlife
 4   stated that the transfer would cover "payroll, commissions and medical, primarily for the direct sales
 5   group." Plaintiffs are infonned and believe that most of the funds requested would not be used for
 6   the purposes stated by Growlife. The expenses listed are exclusively for employees of Growlife. On
 7   August 27, 2020, and again on August 28, 2020, Growlife threatened Plaintiff Blackbum that if did
 8   not authorize the $50,000 transfer to Growlife, that Growlife would use that refusal as a basis to
 9   tenninate Blackburn for "Cause" under Section 7.03. Contrary to Growlife's assertion, Blackburn's
IO   refusal to transfer further funds to Growlife does not meet the definition of"Cause" in the PSA, and
11   in fact, is in furtherance of his duties to protect EZC-which is the entity defined as the "Company"
12   under the PSA.
13          86.     Plaintiffs are infonned and believe that Defendants will attempt to tenninate
14   Blackburn's management of EZC based on the threats made. Further, Plaintiffs allege that
15   terminating Blackburn's management ofEZC would do immediate and irreparable injury to EZC
16   because doing so would lead to loss of customers, vendors, and employees that are critical to EZC's
17   operations.
18          WHEREFORE, Plaintiffs pray that the _Court issue a preliminary and permanent injunction
19   against Defendants barring them from taking any action to remove Blackbum from managing EZC,
20   or to take any action that would upset the EZC day-to-day operations.
21
                                         TENTH CAUSE OF ACTION
22
                                               (Declaratory Relief)
23
24          Plaintiffs reallege and incorporate by this reference, as if set forth in full herein, the
25   allegations in paragraphs I through 86, above.
26          87. .     An actual case and controversy has arisen and now exists between Plaintiffs and
27   Defendants concerning their respective rights and duties in that Plaintiffs, as alleged herein, contend
28   that they are entitled to rescind the PSA, while Defendants apparently contend that Plaintiffs are not


     {00012158.7)
                                                         17
                                                    COMPLAINT
 DEFTSNOTREMOV0020
      Case 2:20-cv-01855-MCE-CKD                 Document 1 Filed 09/14/20 Page 29 of 30



     entitled to rescind the PSA.
 2           88.     Plaintiffs request a judicial declaration that:
 3                       a. Defendants' breach of the PSA entitled Plaintiffs to rescission of the PSA and
 4                            restoration of all consideration exchanged in the First Closing and restitution
 5                            of amounts necessary to place Plaintiffs in the positions they were in before
 6                            the First Closing; and
 7                       b. If the PSA is not rescinded, Defendants are liable under the PSA for amounts
 8                            due, together with interest thereon.
 9                       c. That Defendants have engaged in bad-faith conduct with respect to the PSA
10                            and operation ofEZC.
11                       d. That Defendants are not permitted or entitled to change management of EZC
12                            as prohibited under Section 7.03 of the PSA.
13           89.     A judicial declaration is necessary and appropriate at this time so that the parties may
14   ascertain their rights and duties under the PSA.
15           WHEREFORE, Plaintiffs pray for judgment against Defendants, and each of them, as
16   hereinafter set forth.
17                                               PRAYER FOR RELIEF
18           WHEREFORE, Plaintiffs prays judgment in Plaintiffs' favor and against Defendants, and
I9   each of them as follows:
20           I.      For rescission of the PSA, as requested herein;
21           2.      For general, special, and consequential damages according to proof at trial;
22           3.      For exemplary and punitive damages according to proof at trial;
23           4.      For any and all statutory penalties that might be awardable in this action;
24           5.      For restitution and disgorgement of all illicit distributions alleged herein and that may
25                   later be discovered in this action;
26           6.      For a temporary restraining order, preliminary injunction, and permanent injunction
27                   as requested herein;
28           7.      For declaratory relief as requested herein;


     {00012158.7]
                                                          18
                                                       COMPLAINT
   DEFTSNOTREMOV0021
        Case 2:20-cv-01855-MCE-CKD              Document 1 Filed 09/14/20 Page 30 of 30



               8.     For an award of prejudgment interest;
  2            9.     For reasonable attorneys' foes and costs of suit incurred herein; and
  3            10.    For such other relief that the Court deems proper under the circumstances.
  4
  5    Dated: August 28, 2020                         REYNOLDS TILBURY "'O)RD LLP



                                                              ~12URY
  6
  7
                                                      By
  8
                                                                  Attorneys for Plaintiffs
  9                                                         WILLIAM BLACKBURN and BRAD
                                                                      MICKELSEN
 10
 II
 12
 13

 14
 15

- 16
 17
 18

 19

 20
 21
 22
 23
 24
 25
 26
 27
 28


       {00012158.71
                                                       19
                                                    COMl'l.t\lNl
